                Case 2:21-cr-00079-TLN Document 18 Filed 09/21/21 Page 1 of 3


 1
     Matthew C. Smith (State Bar No. 276024)
     Santana and Smith Law Firm, P.C.
 2   The Historic Winship Building
     500 Second Street
 3
     Yuba City, CA 95991
 4   TEL: (530) 822-9500
     FAX: (530) 751-7910
 5

 6   Attorney for Defendant
     Austreberto Santamaria-Valencia
 7

 8

 9                          IN THE UNITED STATES DISTRICT COURT
10
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11
     UNITED STATES OF AMERICA,                            Case No.: 2:21-CR-0079-TLN
12

13
                   Plaintiff,
                                                          STIPULATION AND ORDER TO
14   vs.
                                                          EXCLUDE TIME
15
     AUSTREBERTO SANTAMARIA-
16   VALENCIA ,
17                 Defendant.
18                                                        Date: September 23, 2021
                                                          Time: 9:30 a.m.
19                                                        Hon. Troy L. Nunley
20
                                                 STIPULATION
21

22
           1.      By previous order, this matter was set for status on September 23, 2021.

23         2.      By this stipulation, defendant. now moves to continue the status conference until
24
     December 2, 2021, at 9:30 a.m., and to exclude time between September 23, 2021, and
25
     December 2, 2021, under Local Code T4.
26

27         3.      The parties agree and stipulate, and request that the Court find the following:
28
                   a.)    The government has produced the discovery associated with this case

                                                      1
       Case 2:21-cr-00079-TLN Document 18 Filed 09/21/21 Page 2 of 3


 1
     including, among other things, investigative reports, photographs, and video recordings.

 2          b.)    Counsel for defendant desires additional time to consult with his client, to
 3
     review the current charges, to conduct an investigation and research related to the charges,
 4
     to review discovery for this matter, to discuss potential resolutions with his client, and to
 5

 6   prepare pretrial motions.
 7
            c.)    Defense counsel believes that failure to grant the above-requested
 8
     continuance would deny counsel the reasonable time necessary for effective preparation,
 9

10   taking into account the exercise of due diligence.

11          d.)    The government does not object to the continuance.
12
            e.)    Based on the above-stated findings, the ends of justice served by continuing
13

14
     the case as requested outweigh the interest of the public and the defendant in a trial

15   within the original date prescribed by the Speedy Trial Act.
16
            f.)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
17
     3161, et seq., within which trial must commence, the time period of September 23, 2021
18

19   to December 2, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. §
20
     3161(h)(7)(A), B(iv) [Local Rule T4] because it results from a continuance granted by
21
     the Court at defendant’s request on the basis of the Court’s findings that the ends of
22

23   justice served by taking such action outweigh the best interest of the public and the

24   defendant in a speedy trial.
25
            //
26

27
            //

28          //

                                                2
                Case 2:21-cr-00079-TLN Document 18 Filed 09/21/21 Page 3 of 3


 1
           4.      Nothing in this stipulation and order shall preclude a finding that other provisions

 2   of the Speedy Trial Act dictate that additional time periods are excludable from the period
 3
     within which a trial must commence.
 4
           IT IS SO STIPULATED.
 5

 6   Date: September 20, 2021                                 /s/ Matthew C. Smith
                                                             MATTHEW C. SMITH
 7
                                                             Attorney for Defendant
 8                                                           Austreberto Santamaria-Valencia
 9   Date: September 20, 2021                                  /s/ James R. Conolly
10                                                           James R. Conolly
                                                             Assistant United States Attorney
11

12

13

14
                                        FINDINGS AND ORDER

15   IT IS SO FOUND AND ORDERED this 20th day of September, 2021.
16

17

18

19                                                                Troy L. Nunley
                                                                  United States District Judge
20

21

22

23

24

25

26

27

28


                                                      3
